Citation Nr: 1615777	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-42 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).

(The issue of entitlement to service connection for a right foot disability is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in October 2013 when they were remanded for further development.  They have now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2013, the Board remanded the above noted issues for the RO to associate Social Security Administration (SSA) records and clinical records after June 2013 with the claims file, for the Veteran to be afforded VA examinations to determine the severity of his knee disability and the functional impairment related to all his service-connected disabilities, and for the RO to readjudicate the claims and issue a supplemental statement of the case (SSOC) with consideration of evidence added to the record after the claim was certified to the Board.  

SSA records and clinical records after June 2013 are now associated with the claims file, and the Veteran was afforded VA examinations in May, June, and October 2014 and in January 2016.  

However, the RO has not readjudicated the claims or issued an SSOC with consideration of all evidence added to the claims file since the issuance of an SSOC in October 2012.  It appears that the claim was returned to the Board prematurely.  The Board finds that the RO has not substantially complied with the mandates of its 2013 remand, and it appears that the file was returned to the Board prematurely.  Therefore, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal with consideration of all evidence added to the claims file since issuance of an SSOC in October 2012.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




